Citation Nr: 0813229	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  07-04 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a shrapnel wound of the left leg.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1979 to 
August 1982, and from August 2004 to October 2005.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that granted service connection and assigned 
a 10 percent disability rating for residuals of a shrapnel 
wound of the left leg, effective from October 23, 2005.  
During the appeal, the RO also assigned a separate 10 percent 
rating, effective October 23, 2005, for a lateral incision 
scar.  The veteran did not appeal the rating for the scar.   

In December 2007, the veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
at the RO, a transcript of which has been associated with the 
claims folder. 

In January 2008, a date within 90 days after notifying the 
veteran that the appeal and appellate record has been 
transferred to the Board, the Board received additional 
evidence from the veteran without a statement waiving the 
veteran's procedural right to have the RO initially consider 
the evidence.  Since a remand for a further medical opinion 
is necessary, the RO should consider the additional evidence 
in readjudicating the appeal.  See 38 C.F.R. § 20.1304(a) and 
(c) (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In August 2005, while serving in Iraq, the veteran was 
injured when shrapnel from an exploding device went through 
her left leg.  At her personal hearing in December 2007, the 
veteran testified that she was told she may have nerve damage 
arising from that injury.  Her primary complaint was pain in 
her left leg.  She explained that her job requires her to 
stand all day and, at the end of the day, she has a 
throbbing, burning sensation and that she sometimes awakens 
with muscle spasms.  She also testified that she experiences 
numbness and tingling that comes and goes.  Transcript, pp. 
6-7.  

At the May 2006 VA compensation and pension general medical 
examination, the doctor noted that the veteran complained of 
some radicular pain that radiates down the central portion of 
her posterior calf.  Upon examination, he found no foot drop 
and that he could not identify any peroneal nerve injury; 
however, the examiner also clinically found some numbness to 
pinprick and vibration below the veteran's incisions.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Pursuant to 38 C.F.R. § 3.159(c)(4) (2007), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  Here, the examiner both made 
clinical findings of mild symptoms of nerve damage and stated 
that he could not identify any peroneal nerve injury.  Thus, 
a medical opinion is needed to identify all nerve damage 
residuals with respect to the veteran's service-connected 
shrapnel injury.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the veteran to 
have an appropriate VA examination to 
provide a diagnosis as to all nerve damage 
residuals with respect to the veteran's 
shrapnel wound injury.  The claims folder, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  The examination 
report must provide complete rationale for 
all opinions and address the following 
matters:  

Identify all nerve damage residuals of the 
veteran's shrapnel injury and specify 
which nerves are involved.  Please 
describe the nature of the damage (e.g., 
superficial damage, neuralgia, neuritis, 
etc.) and the mechanics of how the nerve 
causes the symptoms.  

2.  Readjudicate the issue on appeal.  If 
the claim remains denied, provide the 
veteran and her representative with a 
supplemental statement of the case.  Allow 
an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


